Case 2:19-cr-00363-JDC-KK Document 69 Filed 01/07/21 Page 1 of 1 PageID #: 546




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                       CASE NO. 2:19-CR-00363-01

VERSUS                                         JUDGE JAMES D. CAIN, JR.

MARQUEL DEVON ROBINSON (01)                    MAGISTRATE JUDGE KAY


                                    JUDGMENT

      Before the court is a Report and Recommendation [doc. 66] of the Magistrate Judge,

recommending that defendant Marquel Robinson’s Motion to Suppress [doc. 25] be denied.

Defendant has filed objections to the Report and Recommendation and the government has

filed a response. The court has conducted an independent review of the record and finds

that the Report and Recommendation is correct under applicable law. Accordingly,

      IT IS ORDERED that the Report and Recommendation [doc. 66] be ADOPTED

and that the Motion to Suppress [doc. 25] be DENIED.

      THUS DONE AND SIGNED in Chambers on this 7th day of January, 2021.



                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
